     Case 1:18-cv-03501-JGK Document 255 Filed 06/03/19 Page 1 of 6



             IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF NEW YORK



DEMOCRATIC NATIONAL
COMMITTEE,

                     Plaintiff,          Case No. 1:18-cv-3501-JGK-SDA

               v.

THE RUSSIAN FEDERATION, et al.,

                      Defendants.




                   REPLY IN SUPPORT OF
           DEFENDANT GEORGE PAPADOPOULOS’S
     MOTION TO DISMISS COUNTS II, III, IV, VIII, XII, AND XIV
           OF THE SECOND AMENDED COMPLAINT


                                          Caroline J. Polisi
                                          Jeffrey R. Alexander
                                          John M. Pierce
                                          Pierce Bainbridge Beck Price & Hecht LLP
                                          227 Park Avenue, 45th Floor
                                          New York, New York 10172
                                          (646) 874-0925
                                          cpolisi@piercebainbridge.com




                                           Attorneys for Defendant George Papadopoulos
          Case 1:18-cv-03501-JGK Document 255 Filed 06/03/19 Page 2 of 6



    Defendant George Papadopoulos joins defendant Donald J. Trump for President, Inc.’s Reply

Memorandum in Support of its Motion to Dismiss the Second Amended Complaint and submits the

following supplemental statement.

                                                   ***

    In its opposition brief, Plaintiff lacks any persuasive response to defendant George Papadopou-

los’s Motion to Dismiss. Plaintiff simply cannot change the fact that nowhere in its Second Amended

Complaint is there a single, substantive factual allegation of wrongdoing by Papadopoulos that could

render him legally responsible for the alleged racketeering conduct of Russia and WikiLeaks. Moreo-

ver, Plaintiff misleadingly conflates Papadopoulos’s wholly innocent actions, with others’ allegedly

deceitful conduct. Notwithstanding Plaintiff ’s transparently overblown portrayal of Papadopoulos’s

role in the formation of the alleged conspiracy, not once is there any actual factual allegation that

support the vague assertion of “active support” for the alleged scheme.

    In fact, it is now clear that there is no scenario in which the DNC could plausibly allege claims

against Papadopoulos. According to Special Counsel Robert Mueller III’s Report On The Investigation

Into Russian Interference In The 2016 Presidential Election (“Mueller Report,” available at

http://bit.ly/2L2cGqL), his office’s exhaustive investigation “did not establish that members of the

Trump Campaign conspired or coordinated with the Russian government in its election interference

activities.” Muffreller Report 1–2. In fact, the Special Counsel specifically refuted many of the core

allegations and inferences underlying Plaintiffs claims. As Judge Moss unambiguously concluded at

Papadopoulos’s sentencing: “I don’t for a moment believe that Mr. Papadopoulos was seeking to assist

the Russian government in any way.” United States v. Papadopoulos, Case No. 17-cr-182-RDM, Sentenc-

ing Tr., Doc. No 48 (D.D.C. Sept. 7, 2018) at 39: 17-19. “I don’t think there’s any reason to concluded

that Mr. Papadopoulos had any desire to aid Russia in any way, to do anything that was contrary to the

national interest.” (Id. at 38:12-15).



                                                 -1-
         Case 1:18-cv-03501-JGK Document 255 Filed 06/03/19 Page 3 of 6



The Special Counsel’s findings only further confirm what Judge Moss found in Papadopoulos’s case.

For all the reasons therein, and for all the reasons articulated in Papadopoulos’s opening brief, the

Court should dismiss all claims against Papadopoulos with prejudice.




                                                -2-
         Case 1:18-cv-03501-JGK Document 255 Filed 06/03/19 Page 4 of 6



Dated:    June 3, 2019                   Respectfully submitted,

                                         /s/ Caroline J. Polisi

                                         Caroline J. Polisi
                                         Pierce Bainbridge Beck Price & Hecht LLP
                                         277 Park Avenue, 45th Floor
                                         New York, New York 10172
                                         cpolisi@piercebainbridge.com
                                         (646) 847-0925




                                                             Counsel for George Papadopoulos
          Case 1:18-cv-03501-JGK Document 255 Filed 06/03/19 Page 5 of 6



                                CERTIFICATE OF COMPLIANCE

         I, Caroline J, Polisi, certify that this brief complies with the Scheduling Order that this Court

entered on October 1, 2018 (ECF No. 181) because it is under 10 pages, and that this brief complies

with this Court’s formatting rules.


Dated:     June 3, 2019                            /s/ Caroline J. Polisi
                                                   Caroline J. Polisi




                                                                               Counsel for George Papadopoulos
          Case 1:18-cv-03501-JGK Document 255 Filed 06/03/19 Page 6 of 6



                                     CERTIFICATE OF SERVICE

         I, Caroline J. Polisi, certify that on June 3, 2019, I caused the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system, which will send a notice of

electronic filing to all registered parties.


Dated:     June 3, 2019                         /s/ Caroline J. Polisi
                                                Caroline J. Polisi




                                                                          Counsel for George Papadopoulos
